

117 HR 5415 IH: Debt Ceiling Reform Act
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5415IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2021Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. Yarmuth, Mr. Lieu, Mrs. Watson Coleman, Mr. Espaillat, Ms. Lofgren, Ms. Wild, Mr. Cohen, and Mr. Evans) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide the Secretary of the Treasury authority to increase the public debt limit.1.Short titleThis Act may be cited as the Debt Ceiling Reform Act. 2. Secretary of Treasury authorized to increase public debt limitThe dollar amount contained in section 3101(b) of title 31, United States Code, shall be treated as being equal to such greater dollar amount as the Secretary of the Treasury may periodically determine. The preceding sentence shall not apply to the extent provided in any subsequently enacted provision of law.